Citation Nr: 1004481	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-37 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for multiple 
allergies.

3.  Entitlement to service connection for a bilateral knee 
disability, secondary to bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to January 
1970 and from June 1971 to June 1974.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Togus, Maine (RO), which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for 
bilateral pes planus, service connection for multiple 
allergies, and service connection for a bilateral knee 
disability, secondary to bilateral pes planus, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A February 2004 rating decision denied service 
connection for bilateral pes planus; the Veteran did not 
appeal that decision, and it became final.

2.  Evidence added to the record since the February 2004 
rating decision does relate to an unestablished fact 
necessary to substantiate the Veteran's claim for service 
connection for bilateral pes planus, and does raise a 
reasonable possibility of substantiating that claim.

3.  A February 2004 rating decision denied service 
connection for multiple allergies; the Veteran did not 
appeal that decision, and it became final.

4.  Evidence added to the record since the February 2004 
rating decision does relate to an unestablished fact 
necessary to substantiate the Veteran's claim for service 
connection for multiple allergies, and does raise a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision which denied service 
connection for bilateral pes planus is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Evidence received since the February 2004 rating 
decision is new and material, and the claim for service 
connection for bilateral pes planus is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).

3.  The February 2004 rating decision which denied service 
connection for multiple allergies is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

4.  Evidence received since the February 2004 rating 
decision is new and material, and the claim for service 
connection for multiple allergies is reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

The Board is reopening these claims and remanding them for 
further development.  Accordingly, assuming, without 
deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error 
was harmless and will not be further discussed.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim,  VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection 
is also possible for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The February 2004 rating decision denied service connection 
for bilateral pes planus and multiple allergies.  The 
decision held that while low arches were shown on entrance, 
there was no evidence linking the Veteran's current 
bilateral pes planus to his service.  The decision also held 
that although there was treatment for skin rashes and a cold 
during service, there was no evidence of permanent residual 
or chronic disability.  The Veteran did not appeal that 
decision, and the rating decision became final.  38 U.S.C.A. 
§ 7105 (West 2002).  

Evidence of record at that time included the Veteran's 
service treatment records.  These include the report of the 
Veteran's March 1967 enlistment medical examination, which 
notes low planter arch.  A February 1969 treatment note 
provides that the Veteran complained of a head cold.  He was 
treated with allergy medicine.  A September 1969 treatment 
note observes that the Veteran had a rash that swelled on 
scratching.  He was treated with allergy medicine.

In addition, the report of a January 2004 VA podiatric 
examination provides a diagnosis of history of chronic pain 
in both feet; currently, there was evidence of pes planus 
bilaterally, more marked on the right; X-rays were otherwise 
unremarkable.  The report of a January 2004 VA examination 
for infections, immune and nutritional disabilities provides 
a diagnosis of anaphylaxis to peanuts; urticaria to corn, 
wheat, rice, potatoes and chicken; anaphylaxis to 
penicillin; aspirin sensitivity; and chronic allergic 
rhinitis, currently on immunotherapy.  

In connection with his application to reopen his service 
connection claims, the Veteran submitted an August 2006 
medical opinion from a private allergist.  The allergist 
noted that he treated the Veteran for chronic allergies.  
The allergist reviewed the Veteran's inservice and 
postservice medical history in detail, as well as his 
treatment of the Veteran for rashes and other allergy 
symptoms over the past seven years.  The allergist stated 
that he felt that the Veteran's allergies were chronic.  In 
his medical opinion, the Veteran's current medical condition 
was at least as likely as not related to an event occurring 
during the time of his military service, since he complained 
of rashes during service and after discharge.  

The Board finds that this opinion constitutes new and 
material evidence with respect to the Veteran's multiple 
allergies.  It is a new document that was not previously 
submitted to VA.  It is material because it constitutes 
evidence that the Veteran has current multiple allergies 
that are related to symptoms for which he was treated during 
active duty, and that he incurred multiple allergies during 
active duty.  It is not cumulative or redundant of the 
evidence of record at the time of the February 2004 rating 
decision and raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Veteran also submitted an October 2006 medical opinion 
from a private podiatrist.  The podiatrist reviewed the 
Veteran's medical history in detail and set forth the 
results of current physical examination.  The podiatrist 
stated that the Veteran currently had tibialis posterior 
tendon dysfunction which had lead to degenerative changes.  
He explained how foot disabilities like the Veteran's 
develop.  He stated that certainly the Veteran's service in 
the Armed Forces would necessarily add aggravation to the 
Veteran's foot type and speed along the degenerative changes 
that were noted on current examination.

The Board finds that this opinion constitutes new and 
material evidence with respect to the Veteran's bilateral 
pes planus.  It is a new document that was not previously 
submitted to VA.  It is material because it constitutes 
evidence that the Veteran aggravated preexisting low arches 
during active duty and as a result currently has bilateral 
pes planus.  It is not cumulative or redundant of the 
evidence of record at the time of the February 2004 rating 
decision and raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
bilateral pes planus is granted; to this extent only, the 
appeal is granted.

New and material evidence having been received, the 
application to reopen a claim for service connection for 
multiple allergies is granted; to this extent only, the 
appeal is granted.


REMAND

Inasmuch as the claims for service connection for bilateral 
pes planus and multiple allergies have been reopened, the 
claims must be considered de novo.  On review, the Board 
finds that additional development is needed.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The VCAA requires that VA assist a claimant by providing the 
claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

In this case, additional development is required to 
determine whether the Veteran's current bilateral pes planus 
and multiple allergies are related to his active duty.  As 
noted above, there is competent medical evidence indicating 
that each disability may be associated with the Veteran's 
service.  Thus, VA examinations are warranted.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's claim for service connection for a bilateral 
knee disability, secondary to bilateral pes planus, is 
inextricably intertwined with the bilateral pes planus claim 
being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and 
etiology of any bilateral pes planus 
that may be present.  The claims file 
must be made available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
pertinent medical history, the October 
2006 private medical opinion set forth 
above, and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to 
express an opinion whether it is at 
least as likely as not (50 percent or 
more likelihood) that the Veteran's 
current bilateral pes planus was caused 
or aggravated by active duty.  If the 
examiner answers in the affirmative, he 
or she is also asked to express an 
opinion whether it is at least as likely 
as not (50 percent or more likelihood) 
that the Veteran's current bilateral pes 
planus caused or aggravated a knee 
disability.  The examiner is requested 
to provide a rationale for any opinion 
expressed.  

2.  Arrange for an examination to 
determine the nature, extent and 
etiology of any multiple allergies that 
may be present.  The claims file must 
be made available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
pertinent medical history, the August 
2006 private medical opinion set forth 
above, and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to 
express an opinion whether it is at 
least as likely as not (50 percent or 
more likelihood) that the Veteran's 
current multiple allergies were caused 
or aggravated by active duty.  The 
examiner is requested to provide a 
rationale for any opinion expressed.  

3.  Then, readjudicate the Veteran's 
claim for service connection for 
bilateral pes planus, service connection 
for multiple allergies, and service 
connection for bilateral knee 
disability, secondary to bilateral pes 
planus.  If any benefit sought on appeal 
remains denied, provide the Veteran with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


